UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6166



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JIMMY LAWRENCE NANCE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:92-cr-00135-jct-AL)


Submitted: June 22, 2006                       Decided: June 29, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Lawrence Nance, Appellant Pro Se.       Thomas Linn Eckert,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jimmy Lawrence Nance appeals the district court’s order

denying his motion for testing of DNA evidence.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.     United States v.

Nance, No. 7:92-cr-00135-jct-AL (W.D. Va. Jan. 10, 2006).    Nance’s

motions for appointment of counsel and judgment on the pleadings

are denied. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                              - 2 -